Plaintiffs' property was sold to the county at the 1939 resale for $1,888.38. It was subsequently sold at commissioner's sale for $450. Plaintiffs *Page 143 
sought by mandamus to compel the county treasurer to issue a certificate of redemption upon the payment of $450 together with interest, penalty, and costs. The trial court denied the writ on two grounds: (1) That under section 14, art. 31, ch. 66, S. L. 1939, plaintiffs must pay the amount for which the land was sold to the county at resale plus the required interest, costs, and penalty; and (2) that section 11 of the act does not authorize a commissioner's sale prior to the end of the redemption period on December 1, 1939.
1. Our decision in Roberts, County Treas., v. Rose Newell,187 Okla. 139, 101 P.2d 824, is decisive of the first question, and for the reasons therein stated the trial court erred in this respect.
2. Section 11 of the act expressly authorizes a commissioner's sale, but makes no reference to when it may be held. The second paragraph of section 14 provides for the disposal of money paid by the redemptioner in the case of a commissioner's sale. Because of this provision, we think it clear that the Legislature contemplated such a sale prior to the end of the redemption period. We find nothing in the act showing a contrary intention.
The judgment is reversed, with directions to grant the writ.
BAYLESS, C. J., WELCH, V. C. J., and RILEY, OSBORN, CORN, GIBSON, DAVISON, and DANNER, JJ., concur.